236 Md. 615 (1964)
203 A.2d 899
HENN AND JOHNSON
v.
STATE
[No. 32, September Term, 1964.]
Court of Appeals of Maryland.
Decided October 15, 1964.
The cause was argued before HENDERSON, C.J., and PRESCOTT, MARBURY, SYBERT and OPPENHEIMER, JJ.
Douglas G. Bottom for appellants.
Robert F. Sweeney, Assistant Attorney General, with whom were Thomas B. Finan, Attorney General, and Frank H. Newell, III and M. Jacqueline McCurdy, State's Attorney and Assistant State's Attorney, respectively, for Baltimore County, on the brief, for appellee.
PER CURIAM:
These appellants, convicted of attempted robbery, contend that their confessions were inadmissible, the evidence was insufficient, and counsel was inadequate. We find no merit in any of these contentions. The State met its burden of proving voluntariness, and there was independent proof, through circumstantial evidence, of the corpus delicti. See Veney v. State, 225 Md. 237. We distinguish Escobedo v. Illinois, 378 U.S. 478, *616 on the ground that neither Henn nor Johnson requested counsel or were denied an opportunity to consult counsel prior to their brief interrogation.
Johnson's claim that he was entitled to a preliminary hearing is without merit. See Shorey v. State, 227 Md. 385. The fact that counsel had not been appointed at the first arraignment is immaterial. No plea was taken, and there was a subsequent arraignment at a later date after the appointment of counsel.
Judgments affirmed.